UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1605


XIANG YUE CUI,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 7, 2011             Decided:   February 18, 2011


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William Payne, LEE & ASSOCIATES, College Park, Maryland, for
Petitioner.   Tony West, Assistant Attorney General, Daniel E.
Goldman, Senior Litigation Counsel, Jem C. Sponzo, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Xiang Yue Cui, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration judge’s order denying her applications for asylum,

withholding    of    removal     under   the    Immigration            and   Nationality

Act, withholding under the Convention Against Torture (“CAT”),

and denying her motion to remand.                    We deny the petition for

review.

            Cui’s    asylum    application          was    denied      because     it   was

untimely    filed     and     she    failed     to        establish      extraordinary

circumstances or changed conditions excusing the late filing.

Under   8   U.S.C.    §    1158(a)(3)    (2006),          the    Attorney        General’s

decision regarding whether an alien has complied with the one-

year time limit for filing an application for asylum or, in the

alternative,    established         changed     conditions          or    extraordinary

circumstances       justifying      waiver     of    that       time     limit    is    not

reviewable by any court.             See Gomis v. Holder, 571 F.3d 353,

358-59 (4th Cir. 2009); Niang v. Gonzales, 492 F.3d 505, 510 n.5

(4th Cir. 2007).          To the extent Cui claims she was denied due

process in this regard, the claim is without merit.

            An alien who has filed an untimely asylum application

is still potentially eligible for the relief of withholding of

removal.     To establish eligibility for withholding of removal,

                                         2
an alien must show a clear probability that, if she were removed

to her native country, her “life or freedom would be threatened”

because    of    her    race,     religion,     nationality,       membership        in    a

social group, or political opinions.                 8 U.S.C. § 1231(b)(3)(A)

(2006); see Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir.

2004).     A “clear probability” means that it is more likely than

not that the alien would be subject to persecution.                                 INS v.

Stevic, 467 U.S. 407, 429-30 (1984).                 A determination regarding

eligibility       for      withholding     of    removal      is        conclusive        if

supported by substantial evidence on the record considered as a

whole, and can be reversed only if a reasonable fact finder

would have to conclude that the requisite fear of persecution

existed.     INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

             When a determination regarding eligibility for removal

is based on witness credibility, the credibility findings must

be supported by substantial evidence.                Figeroa v. INS, 886 F.2d

76, 78 (4th Cir. 1989).              This court accords broad, though not

unlimited,       deference      to    credibility       findings         supported        by

substantial evidence.             Camara v. Ashcroft, 378 F.3d 361, 367

(4th Cir. 2004).           A trier of fact who rejects an applicant’s

testimony on credibility grounds must offer a “specific, cogent

reason”    for     doing    so.      Figeroa,     886    F.2d      at    78    (internal

quotation       marks   omitted).        “Examples      of   specific         and   cogent

reasons include inconsistent statements, contradictory evidence,

                                           3
and inherently improbable testimony[.]”                            Tewabe v. Gonzales, 446

F.3d    533,        538     (4th    Cir.       2006)        (internal          quotation      marks

omitted).

               We    conclude       that       substantial         evidence       supports         the

adverse credibility finding.                       We further conclude that in light

of     the     adverse       credibility             finding,        substantial           evidence

supports       the        finding       that       Cui     failed        to     establish         past

persecution         or     that    she    has       a     well-founded         fear     of   future

persecution.              Thus,    the    record         does    not     compel    a    different

result with respect to the denial of withholding of removal.                                       In

addition,      substantial          evidence            supports    the       finding      that    Cui

failed to establish entitlement to relief under the CAT.                                             8

C.F.R. § 1208.16(b) (2010).                    We also conclude that the Board did

not    abuse    its        discretion         in    denying        the    motion      to     remand.

Obioha v. Gonzales, 431 F.3d 400, 408 (4th Cir. 2005)

               We deny the petition for review.                               We dispense with

oral    argument          because       the    facts       and     legal       contentions         are

adequately      presented          in    the       materials        before      the     court      and

argument would not aid the decisional process.

                                                                                PETITION DENIED




                                                    4